Case 4:13-cr-00247-ALM-CAN Document 97 Filed 09/07/21 Page 1 of 2 PageID #: 439




                           United States District Court
                                  EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION

  UNITED STATES OF AMERICA                        §
                                                  §
  v.                                              § Criminal No. 4:13-cr-247-ALM-CAN-2
                                                  §
  BOBBY HALIBURTON                                §

                  MEMORANDUM ADOPTING REPORT AND
           RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

        Came on for consideration the report of the United States Magistrate Judge in this action,

 this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

 On September 3, 2021, the Magistrate Judge entered proposed findings of fact and

 recommendations (Dkt. #96) that Defendant be committed to the custody of the Bureau of Prisons

 to be imprisoned for a term of twenty-one (21) months, to be served consecutively from any other

 sentence imposed, with no supervised release to follow. Additionally, the Magistrate Judge

 recommended Defendant be placed at a Federal Bureau of Prisons facility in North Texas, if

 appropriate.

        Having received the Report of the United States Magistrate Judge and having received

 Defendant’s waiver of his right to object to the proposed findings and recommendations of the

 Magistrate Judge (Dkt. #95), the Court is of the opinion that the findings and conclusions of the

 Magistrate Judge are correct and adopts the Magistrate Judge’s report as the findings and

 conclusions of the Court. Accordingly, Defendant is hereby committed to the custody of the

 Bureau of Prisons to be imprisoned for a term of twenty-one (21) months, to be served

 consecutively from any other sentence imposed, with no supervised release to follow. The Court

 recommends Defendant be placed at a Federal Bureau of Prisons facility in the North Texas, if

 appropriate.
Case 4:13-cr-00247-ALM-CAN Document 97 Filed 09/07/21 Page 2 of 2 PageID #: 440




       IT IS SO ORDERED.
       SIGNED this 7th day of September, 2021.




                                 ___________________________________
                                 AMOS L. MAZZANT
                                 UNITED STATES DISTRICT JUDGE




                                         2
